Title: From Thomas Jefferson to John Sullivan, 15 August 1787
From: Jefferson, Thomas
To: Sullivan, John



Sir
Paris Aug. 15. 1787.

I have duly received your favor of April 27. wherein you advise me of having drawn on me for £46–17–10 sterl. and refer me to an explanation sent by Capt. Samuel Pierce, which explanation and the captain also have probably miscarried, as I have as yet heard nothing of them. Supposing that this must be for the bones and skin of the Moose which your Excellency had been so kind as to undertake to get for me, or for some other good cause of which I may be unapprized, I remitted the money for your bill immediately to Mr. Adams, Colo. Smith being absent in Portugal. Should the bones and skin of the Moose have miscarried I would decline repeating the expence or giving your Excellency the trouble of a second sample.
Europe is at this moment in a crisis of very doubtful issue. The hopes of accomodating the Dutch differences were good, till the K. of Prussia, on hearing of the stoppage of the Princess of Orange, ordered 20,000 men to march immediately to revenge the insult. Since this the British squadron is sailed Westwardly, and probably a French one will follow them immediately, and a French army will move into the confines of Holland on this side. Still the notorious  incompetence of the French and English finances for war, and the continuance of the negotiations leave some hope of accomodation. I have the honour to be with sentiments of the most perfect esteem and respect, your Excellency’s most obedient & most humble servant,

Th: Jefferson

